Title: To James Madison from John Mercer and Others, 19 December 1804
From: Mercer, John
To: Madison, James


Sir,
Paris, 19th. Decer. 1804.
The Letters already sent by us to the Department of State, will have shewn that no money had then been received under the act of Congress making appropriations for the Expences incurred by our Agency in the execution of the Convention of the 30th. of April, 1803: those now inclosed will shew that we still remain in the same situation and the pretended reason of it; and that there exists no prospect of our accompts being closed here. We therefore send them on to the Government with the documents to support them, with our earnest request that they may be settled without delay, upon such principles as the competent authority shall direct.
As we suppose no material alteration will be made in our Statement, we shall this day draw at thirty days sight, upon the Department of State in favor of Mallet frères & Co. the two following Bills; viz.


—one Sett, for the Sum of

$.1,900.—


—one ditto, ditto,

  2,228.86




Currcy: of the U. S. $.4,128.86


together, Four thousand, One hundred & Twenty-eight dollars, and 86/100, being the amount of the Ballance remaining due upon the accompt of the Expences of the Board including the Secretary’s Salary paid by us.
Isaac C. Barnet & John Mercer will also draw on this day for their respective Salaries.
The a/c will shew that except in the first Credit, the dollar has been calculated at five livres, because it is uncertain at what exchange the Bills will be negociated. Whatever difference this circumstance may make, shall be settled when the Exchange is ascertained.

The a/c inclosed shewing a ballance of Fourteen thousand Five hundred & Eighty-two dollars & ninety-nine Cents, was made out for the Minister of the United States when it was expected that our accompts would be closed here. We have the honor to be, Sir, with great respect, Your obedient Servants.
John Mercer.I. Cox BarnetWm Maclure
